J-A28004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.M.O., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: W.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1832 EDA 2019

                  Appeal from the Decree Entered May 29, 2019
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-AP-0000185-2019

    IN THE INTEREST OF: J.O., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: W.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1833 EDA 2019

                  Appeal from the Order Entered May 29, 2019
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-DP-0002318-2017


BEFORE:      PANELLA, P.J., STABILE, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED FEBRUARY 25, 2020

        W.M. (“Father”) appeals from the decree entered May 29, 2019, that

granted the petition of the Philadelphia Department of Human Services

(“DHS”), and involuntarily terminated his parental rights to his daughter,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A28004-19



J.M.O. (born August 2017) ( “Child” or “the Child”).1 Father also appeals the

order changing Child’s permanent placement goal to adoption. After careful

review, we affirm.

        The trial court set forth the factual and procedural history of this matter

as follows:

               On August 25, 2017, DHS received a General Protective
        Services (GPS) Report alleging that the Child, J.M.O., and her
        Mother, T.M.O., tested positive for benzodiazepines and
        amphetamines at the Child’s birth [i]n August [] 2017; that
        Mother delivered the Child in an ambulance en route to Temple
        University Hospital; that Mother did not have prenatal care; that
        the Child was born at 35 weeks gestation and weighed five pounds
        and four ounces; that the Child’s APGAR score was unknown; and
        that the Child was not exhibiting any withdrawal symptoms. The
        [r]eport alleged that Mother has an extensive polysubstance
        abuse history, which includes cocaine, cannabis, benzodiazepine,
        and amphetamines, dating back 15 years; that Mother also used
        Adderall     and    Klonopin;      that    Mother       used    crystal
        methamphetamine one year ago; and that Mother claimed that
        she stopped using drugs during her pregnancy. The [r]eport
        further alleged that Mother received outpatient treatment in 2008;
        that she is not interested in inpatient treatment, but is willing to
        participate in outpatient treatment; that Mother has a prior
        criminal history from 2008, and was incarcerated for four years;
        that Mother was diagnosed with anxiety and depression in 2008;
        and that the Child’s siblings, Je[.] and Ja[.], are in the care of their
        [m]aternal [g]randmother, J.O. This [r]eport was determined as
        valid.

              On August 25, 2017, DHS visited Mother and Child at
        Temple University Hospital. During the visit, Mother admitted to
        DHS that she has a history of drug and alcohol use dating back 15
        years. Mother admitted that she had been using cannabis,
        Adderall, Klonopin, cocaine, benzodiazepines, and amphetamines.
        Mother stated that she last used Adderall on August 21, 2017.

____________________________________________


1   Child’s mother, T.M.O. (“Mother”), died in December 2018.

                                           -2-
J-A28004-19


                                     ***

           On August 25, 2017, DHS spoke [to] Mother and Maternal
     Grandmother regarding possible resources for the Child. DHS was
     provided information for S.W., a family friend, so that she could
     be considered a possible kinship resource for the Child.

                                     ***

          On August 28, 2017, DHS obtained an [Order for Protective
     Custody (“OPC”)] for the Child and placed her with S.W.

           On August 30, 2017, a [h]earing was held before the
     Honorable Allan L. Tereshko.      The OPC was lifted and the
     temporary commitment to DHS was ordered to stand. The [c]ourt
     ordered both parents to the Clinical Evaluation Unit (CEU) for a
     forthwith drug screen and 1 random. The Child was born with
     substance in [her] system. Child resides in a [k]inship [foster]
     home with a family friend, S.W., and her home was cleared.

                                     ***

           On February 21, 2018, a Permanency Review Hearing was
     held before the Honorable Allan L. Tereshko. The [c]ourt ordered
     legal custody to remain with DHS and placement shall remain in
     foster care. Paternity tests w[ere] ordered for J.F., and [Father].
     The [c]ourt issued a Bench Warrant for Mother. Child is safe as
     of 2/19/2018.

            On May 16, 2018, a Permanency Review Hearing was held
     before the Honorable Allan L. Tereshko. The [c]ourt ordered legal
     custody to remain with DHS and placement to continue in Delta
     Foster Care. The [c]ourt further found that genetic testing ruled
     out J.F., as the Child’s father and confirmed W.M., as [f]ather.
     W.M., was incarcerated at Federal Detention Center-700 Arch St.,
     Philadelphia, PA 19106. Mother’s visits are suspended until she
     presents herself in Court, and [the] Bench Warrant stands. Child
     is safe as of 5/14/2018.

            On July 25, 2018, a Permanency Review Hearing was held
     before the Honorable Allan L. Tereshko. The [c]ourt found legal
     custody of the Child to remain with DHS, and placement to remain
     in [f]oster [c]are through Delta. Child is doing well in care, and is
     medically up to date. She is attending daycare. Mother may be

                                     -3-
J-A28004-19


     incarcerated. Father is incarcerated. Bench Warrant for Mother
     remains outstanding. Child may be moved to [the p]aternal
     [g]randparents[’] [(“Paternal Grandparents”)] home within 24
     hours. Forthwith [k]inship referral to be made. Mother’s visits
     remain suspended. Child is safe as of 7/12/2018.

           On October 18, 2018, a Permanency Review Hearing was
     held before the Honorable Allan L. Tereshko. The [c]ourt found
     legal custody of the Child to remain with DHS, and placement
     remains in [k]inship [c]are. Mother appeared and [the] Bench
     Warrant is lifted. Mother referred to CEU for a forthwith drug
     screen, 2 randoms, assessment and monitoring. If Mother is
     negative, then she is to have 1 supervised visit with the Child at
     the Agency for 2 hours per week. Visitation with Father shall occur
     once cleared by prison officials. CUA was to continue to make
     outreach to Father in prison. Child is 1 year old and is up to date
     with medical and immunizations. Safety as of 10/10/2018.

            On October 29, 2018, CUA held a revised [Single Case Plan
     (“SCP”)] Meeting. The parental objectives for Father were: 1)
     participate in and complete [a] parenting program, when
     appropriate; and upon release from prison 2) attend ARC; 3)
     obtain and maintain appropriate housing; 4) secure appropriate
     employment; 5) resolve all legal issues; 6) comply with probation
     terms; 7) participate in plan for Child, engage, review and sign
     SCP when provided; 8) visit with Child; and 9) be referred to the
     CEU for an evaluation. Father did not attend or participate in the
     SCP Meeting.

           On January 16, 2019, a Permanency Review Hearing was
     held before the Honorable Allan L. Tereshko. Legal [c]ustody to
     remain with DHS, and placement continues in [k]inship [f]oster
     [c]are through Turning Points for Children; and Mother died [i]n
     December [] 2018. Father to have supervised visits once a month
     at the prison. Child is doing well, and medicals and immunizations
     are up to date. CUA to explore vol[untary relinquishment] with
     Father.

            On April 3, 2019, a Permanency Review Hearing was held
     before the Honorable Allan L. Tereshko. The [c]ourt found legal
     custody of the Child to remain with DHS, and placement remains
     in [k]inship [c]are with Paternal Grandparents. The Child is one
     year old, and is up to date with medicals. Father’s attorney to
     reach out to his client (within 10 days) to determine if he is willing

                                     -4-
J-A28004-19


       to sign Voluntary Relinquishment Petitions.      If willing, then
       Father’s attorney [is] to contact CUA [s]ocial [w]orker to take
       appropriate paperwork to the prison for Father’s signature.

Trial Court Opinion, 8/7/19, at 2-8 (citations to the record omitted).

       On March 18, 2019, DHS filed petitions to involuntarily terminate the

parental rights of Father to Child and to change Child’s permanent placement

goal to adoption. In May, the trial court conducted an evidentiary hearing on

the petitions.2 DHS presented the testimony of Shaniqua Wilkerson, the CUA

case manager. Father was incarcerated at the time of the hearing and was

not present. However, Father was represented by counsel who appeared at

the hearing.

       At the start of the hearing, DHS’s counsel, Attorney Caren Schiffman,

informed the court that, at a prior hearing, the court ordered Father’s counsel

to contact Father to determine if Father wished to voluntarily relinquish his

parental rights. See N.T., 5/29/19, at 4. Counsel represented that, despite

numerous efforts by Wilkerson to contact Father, who was incarcerated at a

federal detention facility, Wilkerson was unable to obtain permission to enter

the detention facility to see Father. See id. Counsel further represented that

Wilkerson was in contact with Father’s counsel and informed him of this issue.

See id. At that point, and without any objection from Father’s counsel, the




____________________________________________


2 At the hearing, Child was represented by a Child Advocate, Lisa Visco,
Esquire.

                                           -5-
J-A28004-19


court instructed DHS to proceed with the involuntary termination hearing.

See id.

      Wilkerson testified that Child was one year old and resided with Paternal

Grandparents. See id. at 5. Child was adjudicated dependent in September

2017, and was placed with Paternal Grandparents in July 2018. See id. at 7.

Wilkerson observed that Child is doing well in their home and Paternal

Grandparents are an adoptive resource. See id. at 7-8. Wilkerson further

testified that Child is bonded to Paternal Grandparents and that it would be in

Child’s best interests to terminate Father’s parental rights.    See id. at 8.

Wilkerson opined that Child would not suffer irreparable harm if Father’s

parental rights were terminated. See id.

      Wilkerson also testified that she attempted to reach out to Father via

phone and letter to discuss voluntarily relinquishing his parental rights, but

only spoke to Father’s prison counselor. See id. at 5-6. Wilkerson was unable

to make contact with Father. See id. at 6-7. Wilkerson informed Father’s

counsel of her difficulty contacting Father. See id. at 7.

      On cross-examination by Father’s counsel, Wilkerson acknowledged that

Father’s counsel told her that a DHS lawyer could visit Father in prison to have

Father sign appropriate paperwork to relinquish his parental rights. See id.

at 9. On redirect, Wilkerson testified that, although Father’s counsel informed

her that a DHS lawyer could go to the detention center, she understood “that’s

not the procedure. . . .” See id. at 10.


                                     -6-
J-A28004-19


       At the conclusion of the hearing, the trial court entered the decree

involuntarily terminating Father’s parental rights and the order changing

Child’s permanent placement goal to adoption. Father timely filed notices of

appeal and concise statements of errors complained of on appeal.

       On appeal, Father raises the following issues for our review:

       1.    Did the court violate Father’s right to [d]ue [p]rocess when
       unfairly holding the involuntary termination hearing without his
       presence in court without good cause in contrary [sic] to its own
       prior order?

       2.    Did the court err or abuse its discretion when terminating
       Father’s parental rights involuntarily under § 2511(a) when
       allowing DHS to withdraw its promise to Father to sign for his
       voluntary relinquishment of parental rights?

       3.     Did the court err or abuse its discretion when terminating
       Father’s parental rights involuntarily under § 2511(a) based on
       insufficient evidence?

Father’s Brief at 2.3

       We review these claims mindful of our well-settled standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
____________________________________________


3 Father waived any challenge to the goal change order by failing to raise the
issue in his Rule 1925(b) statements or his statement of questions involved,
and by failing to develop such an argument in his brief. See In re
M.Z.T.M.W., 163 A.3d 462, 465 (Pa. Super. 2017) (“[T]his Court will not
review a claim unless it is developed in the argument section of an appellant’s
brief. . . . Further, it is well-settled that issues not included in an appellant’s
statement of questions involved and concise statement of errors complained
of on appeal are waived”). We therefore affirm the goal change order.

                                           -7-
J-A28004-19


       of   discretion    only   upon    demonstration       of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       We address Father’s first and second issues together, as they are

interrelated. In his first issue, Father contends that the trial court violated the

Pennsylvania Rules of Juvenile Court Procedure and his due process rights by

proceeding with the involuntary termination hearing in his absence.            See

Father’s Brief at 7-8.4 Father argues, “DHS here employs the dangling of the

voluntary relinquishment in a shield and sword manner with the blessings of

the lower court. Hence, the unfair surprise that is fundamentally unfair to

Father, a violation of due process.” See id. at 10-11. Moreover, in Father’s

second issue, he contends, “DHS must continue with the voluntary

relinquishment process.”        See id. at 11.   Father argues DHS should be

estopped from pursuing an involuntary termination of his parental rights

because it is “an act different than the manner in which Father was induced



____________________________________________


4 DHS filed a letter with this Court asserting that it “does not oppose the relief
requested by Appellant.” Letter, 11/8/19. Child’s legal counsel filed a brief
supporting the involuntary termination of Father’s parental rights.




                                           -8-
J-A28004-19


to act, namely he consented to the voluntary relinquishment.” 5 See id. at 11-

12.

       The trial court addressed Father’s issues as follows:

             Father claims this [c]ourt denied him due process by
       denying his presence in Court for the hearing without good cause.
       The [c]ourt disagrees and concluded that Father was never denied
       the opportunity to participate, testify, and present evidence on his
       own behalf. Ms. Schiffman[, DHS’s attorney,] noted that at the
       last hearing this [c]ourt ordered that Mr. Vo, Father’s attorney,
       was to contact his client to find out if indeed he wished to sign [a]
       voluntary relinquishment petition and then to notify CUA of that
       decision. Ms. Wilkerson testified regarding her repeated contact
       with Mr. Vo, regarding his client, however, Mr. Vo did not respond
       and instead told her that [a] DHS attorney was to get clearances
       and see Father, which is not the proper procedure. Father
       received proper service at the prison of the Petition for
       Involuntar[y] Termination of Parental Rights filed 3/18/2019.
       Further, his attorney was present at the hearing and was given
       the opportunity to present evidence on his behalf.

                                           ***

             Finally, Father alleges this [c]ourt erred in the involuntary
       termination of Father’s parental rights because DHS is prevented
       by estoppel to withdraw its offer of the voluntary relinquishment
       of parental rights. This [c]ourt disagrees. Before the testimony
       began at the hearing on 5/29/2019, Ms. Schiffman, attorney for
       DHS, noted that at the last hearing on 4/03/2019, this [c]ourt
       ordered Mr. Vo, Father’s attorney, to contact his client to find out
____________________________________________


5 Father also relies on Gregury v. Greguras, 196 A.3d 619, 631 (Pa. Super.
2018), appeal denied, 205 A.3d 1230 (Pa. 2019), to support his argument
that DHS acted improperly. However, this Court in Gregury addressed the
timing of a party’s waiver of the attorney-client privilege, noting “that one
party should not be permitted to withhold information from the other party
and then surprise that party with it at trial.” Id. at 631. Gregury is
inapplicable here, as this case does not involve the attorney-client privilege,
and the testimony established that DHS informed Father’s counsel in advance
of the termination hearing that it could not contact Father.



                                           -9-
J-A28004-19


        if indeed he wished to sign a Voluntary Relinquishment Petition
        and then to notify CUA of that decision. Ms. Wilkerson testified
        regarding her repeated contact with Mr. Vo, regarding his client,
        however, Mr. Vo, advised her that the DHS attorney, was to get
        clearances and see Father, which is not the proper procedure.

              In the instant case, an avenue was available to Father to
        proceed with voluntary relinquishment of his parental rights if that
        was his desire, however, neither he[,] nor his attorney, filed a
        written petition to relinquish his parental rights pursuant to
        Section 2501(a),[6] or a written petition requesting the permission
        of the trial court to permanently relinquish his parental rights and
        duties to Child pursuant to Section 250[4](a).[7] The Voluntary
        Relinquishment Petition was never filed, and this [c]ourt
        proceeded on the Petition to Involuntarily Terminate Parental
        Rights which was filed by DHS on 3/18/2019.


____________________________________________


6   Section 2501(a) provides:

        (a) Petition.--When any child under the age of 18 years has been
        in the care of an agency for a minimum period of three days or,
        whether or not the agency has the physical care of the child, the
        agency has received a written notice of the present intent to
        transfer to it custody of the child, executed by the parent, the
        parent or parents of the child may petition the court for permission
        to relinquish forever all parental rights and duties with respect to
        their child.

23 Pa.C.S.A. § 2501(a).

7   Section 2504(a) provides:

        (a) Petition to confirm consent to adoption.--If the parent or
        parents of the child have executed consents to an adoption, upon
        petition by the intermediary or, where there is no intermediary,
        by the adoptive parent, the court shall hold a hearing for the
        purpose of confirming a consent to an adoption upon expiration of
        the time periods under section 2711 (relating to consents
        necessary to adoption). The original consent or consents to the
        adoption shall be attached to the petition.

23 Pa.C.S.A. § 2504(a).

                                          - 10 -
J-A28004-19



Trial Court Opinion, 8/7/19, at 12, 17-18.

      Father’s claim that his due process rights were violated “is a question of

law for which the standard of review is de novo and the scope of review is

plenary.” Commonwealth v. Tejada, 161 A.3d 313, 317 (Pa. Super. 2017)

(citation omitted). “Due process requires that the litigants receive notice of

the issues before the court and an opportunity to present their case in relation

to those issues.” Brooks–Gall v. Gall, 840 A.2d 993, 997 (Pa. Super. 2003)

(citation omitted). “It is well settled that procedural due process requires, at

its core, adequate notice, opportunity to be heard, and the chance to defend

oneself before a fair and impartial tribunal having jurisdiction over the case.”

S.T. v. R.W., 192 A.3d 1155, 1161 (Pa. Super. 2018) (citation and internal

quotation marks omitted). “The right of a litigant to in-court presentation of

evidence is essential to due process; in almost every setting where important

decisions turn on questions of fact, due process requires an opportunity to

confront and cross-examine adverse witnesses.” M.O. v. F.W., 42 A.3d 1068,

1072 (Pa. Super. 2012) (citation omitted).

      However,

      In order to preserve an issue for appellate review, a party must
      make a timely and specific objection at the appropriate stage of
      the proceedings before the trial court. Failure to timely object to
      a basic and fundamental error will result in waiver of that issue.
      On appeal the Superior Court will not consider a claim which was
      not called to the trial court’s attention at a time when any error
      committed could have been corrected. In this jurisdiction . . . one
      must object to errors, improprieties or irregularities at the earliest
      possible stage of the adjudicatory process to afford the jurist


                                     - 11 -
J-A28004-19


      hearing the case the first occasion to remedy the wrong and
      possibly avoid an unnecessary appeal to complain of the matter.
Thompson v. Thompson, 963 A.2d 474, 475–476 (Pa. Super. 2008)

(citation omitted).

      We conclude that Father waived his argument that the trial court erred

by conducting the termination hearing in his absence. Father was represented

throughout the termination proceedings by counsel. Counsel appeared for the

termination of parental rights hearing, and permitted the hearing to proceed,

in Father’s absence, without any objection. The first time that Father objected

to his absence at the hearing was in Father’s Rule 1925(b) statements.

Father’s failure to timely raise this issue results in waiver.

      Father’s also claims the trial court violated the doctrine of equitable

estoppel by allowing involuntary termination after Father had allegedly agreed

to voluntarily relinquish his parental rights. The doctrine of equitable estoppel

is one of “fundamental fairness, designed to preclude a party from depriving

another of a reasonable expectation when the party inducing the expectation

albeit gratuitously knew or should have known that the other would rely on

that conduct to his detriment.” Jacob v. Shultz-Jacob, 923 A.2d 473, 480

(Pa. Super. 2007) (citation omitted).      It “prevents one from doing an act

differently from the manner in which another was induced by word or deed to

expect.” Bonds v. Bonds, 689 A.2d 275, 278 (Pa. Super. 1997) (citation

omitted).




                                      - 12 -
J-A28004-19


      The essential elements of equitable estoppel are “inducement and

justifiable reliance on that inducement exhibited by a change in one’s condition

to his or her detriment.” Id. (citation omitted). “One who asserts equitable

estoppel must prove the elements by clear, precise and unequivocal

language.” Id. (citation omitted).

      We conclude the trial court did not err in conducting the termination

hearing despite Father’s purported intention to voluntarily relinquish his

parental rights.   The record reveals that Wilkerson made Father’s counsel

aware of her inability to enter the federal detention facility to have Father

execute the documents necessary for Father to voluntarily relinquish his

parental rights. As correctly determined by the trial court, once Wilkerson

provided this information to Father’s counsel, it was necessary for Father and

his counsel to “proceed with voluntary relinquishment of his parental rights if

that was his desire. . . .” See Trial Court Opinion, 8/7/19, at 18.

      However, it is apparent that, in the face of the information conveyed by

Wilkerson, Father did nothing. Wilkerson conveyed the necessary information

to Father’s counsel, and Father cannot claim that he justifiably relied on DHS

continuing to pursue the voluntary relinquishment of his parental rights. Thus,

DHS was not estopped from proceeding with the involuntary termination

hearing. Accordingly, Father’s first two issues do not merit relief.

      We now turn to Father’s challenge to the trial court’s findings pursuant

to 23 Pa.C.S.A. § 2511(a)(1). Termination of parental rights is governed by


                                     - 13 -
J-A28004-19


Section 2511 of the Adoption Act, 23 Pa.C.S.A. § 2101-2938, which requires

a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Here, the trial court terminated Father’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(1) and (b).

      We have explained this Court’s review of a challenge to the sufficiency

of the evidence to support the involuntary termination of a parent’s rights

pursuant to Section 2511(a)(1) as follows:

      To satisfy the requirements of Section 2511(a)(1), the moving
      party must produce clear and convincing evidence of conduct,
      sustained for at least the six months prior to the filing of the
      termination petition, which reveals a settled intent to relinquish
      parental claim to a child or a refusal or failure to perform parental
      duties. In addition,

         Section 2511 does not require that the parent demonstrate
         both a settled purpose of relinquishing parental claim to a
         child and refusal or failure to perform parental duties.
         Accordingly, parental rights may be terminated pursuant
         to Section 2511(a)(1) if the parent either demonstrates a
         settled purpose of relinquishing parental claim to a child or
         fails to perform parental duties.




                                     - 14 -
J-A28004-19


            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for his or her conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted).

      . . . . Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-interest
      analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. Additionally, this Court stated
              that the trial court should consider the importance of
              continuity of relationships and whether any existing
              parent-child bond can be severed without detrimental
              effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).




                                       - 15 -
J-A28004-19



     In addressing Section 2511(a)(1), the trial court reasoned that

termination of Father’s parental rights was appropriate, observing:

           This [c]ourt heard credible, persuasive evidence from
     Shaniqua Wilkerson, CUA Case Manager, who testified the Child
     was removed from Mother’s care at birth, adjudicated
     [d]ependent, and placed in [f]oster [c]are on 9/06/2017. Mother
     had a history of illegal drug use and overdosed in December 2018.
     The [f]ather was identified by genetic testing in May 2018, was
     incarcerated and remains in prison and was never involved in the
     Child’s care.

           Ms. Wilkerson testified that W.M. was identified to be the
     biological Father by genetic testing and on 10/29/2018, CUA held
     a revised SCP Meeting. The parental objectives for Father were:
     1) participate in and complete parenting program, when
     appropriate; and upon release from prison 2) attend ARC; 3)
     obtain and maintain appropriate housing; 4) secure appropriate
     employment; 5) resolve all legal issues; 6) comply with probation
     terms; 7) participate in plan for [C]hild, engage, review and sign
     SCP when provided; 8) visit with Child; and 9) be referred to the
     CEU for an evaluation. Father did not attend or participate in the
     SCP Meeting.

           The evidence here is clear and convincing that DHS and the
     placement agency made all reasonable efforts to reach out to
     Father by telephone and by letters at the prison. His lack of action
     demonstrates his inability to care for the Child now and in the
     future. The [c]ourt found the Child has a right to have proper
     parenting and fulfillment of her potential in a permanent, healthy,
     and safe environment. She has a present and future need for
     essential parental care which is necessary for her physical and
     mental wellbeing.

           The Superior Court has noted that a parent has an
     affirmative duty to love, protect and support his child and to make
     an effort to maintain communication and association with that
     child. Father’s incarceration made his performance of this duty
     more difficult, however, incarceration alone cannot be grounds for
     termination under any provision of § 2511(a). Father’s absence
     and/or failure to support due to incarceration is not conclusive on
     the issue of abandonment. Nevertheless, this [c]ourt cannot

                                    - 16 -
J-A28004-19


       completely toll Father’s responsibilities during his incarceration.
       This [c]ourt inquired whether Father had utilized the resources
       available to him in prison to continue or commence a parental
       relationship with the Child, and concluded that he has not. This
       [c]ourt found that Father’s conduct for at least the six months
       prior to the filing of the Termination Petition, established a settled
       purpose of relinquishing parental claim to the Child and revealed
       a failure to perform parental duties. Based on the clear and
       convincing evidence presented, this [c]ourt terminated Father’s
       parental rights pursuant to 23 P[a].C.S.A. § 2511(a)(1).

Trial Court Opinion, 8/7/19, at 14-15.

       Here, Father does not seriously contest that he failed or refused to

parent Child throughout her life. Indeed, he acknowledges that the petition

met the six month “look back period [pursuant to Section 2511(a)(1)] by just

one day. . . .” See Father’s Brief at 13. Instead, Father insists he should be

given more time because DHS “really began offering visits to Father only two

months and twelve days before the date of the filing of the petition.” See id.

Given Father’s concession, and the testimony of Wilkerson that Father never

contacted her and that Child is thriving in Paternal Grandparents’ care, we

conclude that the trial court did not abuse its discretion in terminating Father’s

parental rights pursuant to Section 2511(a)(1).8
____________________________________________


8  Father waived any challenge to the trial court’s findings pursuant to Section
2511(b) by not raising the issue in his Rule 1925(b) statements, his statement
of questions involved, or his brief. See In re M.Z.T.M.W., 163 A.3d at 462
(finding the appellant waived her challenge to Section 2511(a) by failing to
develop a supporting argument in her brief and waived her challenge to
Section 2511(b) by failing to include it in her concise statement and statement
of question involved section of her brief). Nevertheless, had Father preserved
the issue, it would not merit relief. There is no evidence that Father had any
contact with Child throughout her life. In Father’s absence, Child has been
well cared for by Paternal Grandparents. Paternal Grandparents are a pre-



                                          - 17 -
J-A28004-19



       For   the   foregoing     reasons,      we   affirm   the   decree   involuntarily

terminating Father’s parental rights to Child, and the order changing Child’s

permanent placement goal to adoption.

       Decree affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/20




____________________________________________


adoptive resource, and Child is bonded to them. Accordingly, the termination
of Father’s parental rights best meets Child’s needs and welfare pursuant to
Section 2511(b).

                                          - 18 -